Filed 8/28/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 193







Interest of E.P., a child



Marlys K. Joramo, L.S.W., 

Cass County Social Services, 		Petitioner and Appellee



v.



E.P., child; S.P., father, 		Respondents



and



D.P., mother, 		Respondent and Appellant







No. 20180271







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Susan J. Solheim, Judicial Referee.



AFFIRMED.



Per Curiam.



Constance L. Cleveland, Assistant State’s Attorney, Fargo, ND, for petitioner and appellee; on brief.



Daniel E. Gast, Fargo, ND, for respondent and appellant; on brief.

Interest of E.P.

No. 20180271



Per Curiam.

[¶1]	D.P. appeals from a juvenile court order terminating her parental rights to E.P.  The juvenile court found the child is deprived, the conditions and causes of the deprivation are likely to continue, and the child is suffering or will probably suffer serious physical, mental, moral, or emotional harm.  
See 
N.D.C.C. § 27-20-

44(1)(c)(1).  The mother argues clear and convincing evidence does not support the court’s findings relating to E.P.  The juvenile court’s findings are supported by clear and convincing evidence and are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen